      Case 2:19-cv-00489-SSV-DMD Document 37 Filed 07/29/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

MARIETTA GOODMAN                                                           CIVIL ACTION

VERSUS                                                                     NO. 19-489

FRIENDS OF WWOZ, INC.                                                      DIVISION "3"

                                         JUDGMENT

       Given this Court’s Order dated June 28, 2019 [Doc. #34],

       IT IS ORDERED that judgment be entered in favor of defendant, Friends of WWOZ, Inc.,

and against plaintiff, Marietta Goodman, dismissing plaintiff’s claims with prejudice.

       New Orleans, Louisiana, this 29th day of July, 2019.



                                     DANA M. DOUGLAS
                                     UNITED STATES MAGISTRATE JUDGE
